                                  LESTER SCHWAB KATZ & DWYER, LLP
                                                      1OO WALL STREET
                                                  NEW YORK, N.Y. 10005-3701
                                                           (212) 964€6'11
                                                         FAx: (21 2',267-5916
                                                                                                              NEW JERSEY OFFICE
DAVID S. STECKLOW                                                                                              500 Frank W. Burr Blvd
Writer's Direct Dial: (212) 341-4218                                                                             5rh Floor, Suit6 31
                                                                                                               TEANECK, N.J.07666
E-Mail: dstecklow@ lskdnylaw. com                                                                                  (973) 912-9501


                                                               February 25,2020




          Viu ECF
          Magistrate Judge Sarah L. Cave
          United States District Court, Southern District
          40 Foley Square
          New York, NY 10007

                    Re         Virsinia   Posev v Navaio Exnress. Inc.. and                   Bostick Doval
                               Date of Loss:         9t26n7
                               Docket No.:           19-cv-3341 (JPO)
                               Our File No.:         394-0002

          Dear Honorable Magistrate Judge Cave:

                    We represent defendants Navajo Express, Inc. and Michael Bostick Doyal in this matter.

                  The parties jointly request an adjournment of the March 5,2020 settlement conference'
          This is the first request for an adjournment. The reason for the request is that the defense medical
          exam was scheduled with Dr. Kim for February 21,2020, but Dr. Kim's office rescheduled it for
          March 20,2020. The expert report is needed prior to settlement discussions. Plaintiff s counsel
          consents to this request. The parties are available April 15 and April 22,2020 for the adjourned
          settlement conference.

                     Thank you for your time and consideration to this matter.

                                                               Very truly



                                                               DAVID            S. STECKLOW
          DSS:rmm
          4814-2903-2lL8                               The parties' Letter-Motion to Adjourn the Settlement Conference
          cc:
                                                       scheduled for March 5, 2020 (ECF No. 23) is GRANTED. The
                                                       Settlement Conference is rescheduled to Wednesday, April 15,
          KAFKO SCHNITZER, LLP                         2020 at 10:00 am with submissions due by Thursday, April 9,
          7 Hugh Grant Circle                          2020. The Clerk of Court is respectfully directed to close ECF No.
          Bronx, New        York       10462           23.

                                                       SO-ORDERED 2/26/2020
